Citation Nr: 1615816	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for vascular headaches.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1980 to March 1981 and from November 1982 to August 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2015 decision, the Board, inter alia, denied a rating in excess of 10 percent for vascular headaches, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a February 2016 Joint Motion for Partial Remand (Joint Motion), the parties agreed that the Board erred in considering the effects of medication on the Veteran's headaches when such   effects were not explicitly contemplated by the rating criteria and moved the Court to vacate the Board's decision only with respect that issue.  See Jones v. Shinseki, 26 Vet. App.   56, 61 (2012).  In a February 2016 Order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  The court dismissed the appeal as to the remaining issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary to fairly address the claim. 

The Board notes the last treatment records for the Veteran's headaches in the claims file are dated in January 2011.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, it has been 6 years since the last examination for the Veteran's headaches.  An examination to assess the current severity of his headaches is warranted.  

In January 2011, the Veteran submitted a timely notice of disagreement with respect to the 10 percent rating assigned to his service-connected tinnitus.  A July 2012 statement of the case (SOC) only addressed the Veteran's increased rating claims for hearing loss and headaches.  To date, an SOC has not been issued with respect to the 10 percent rating assigned for tinnitus.  Accordingly, the Board is required   to remand that issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him since 2010 for headaches.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since January 2011.  If any requested   records are unavailable, the Veteran should be notified       of such.

2.  Schedule the Veteran for a VA headache examination.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  All symptoms associated with the Veteran's headaches, to include frequency and duration, should be reported.   

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for an increased rating for headaches should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

4.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal with respect to the 10 percent rating assigned for tinnitus (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

